Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-24 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armitage (US 2007/0133947) in view of Selinger (US 2010/0250336).

	Referring to Claim 1, Armitage teaches a process operable using a computerized system for displaying an article from a set of products, wherein the article is displayed based upon a correlation between data indicative of features of mental impression of an article and the displayed article, the computerized system including a touch sensitive input device, a processor module and a visual display module operably interconnected together via a communication link, said process including the steps of:
(1) entering via a input device a first visual representation indicative of at least a portion of a mental impression of an article, wherein the first visual representation is a two-dimensional representation in a first predetermined viewing plane, wherein the first visual representation is displayed in real time on a visual display module (see Armitage ¶¶0034,76);
(11)    in a processor module, comparing during step (1) data derived from input of the first visual representation and a plurality of data sets each of which corresponds to and is derived from each article of a plurality of articles, wherein data sets are each derived as a two-dimensional data in said first predetermined viewing plane (see Armitage ¶¶0034,77 and Fig. 3-6,10);
(111)    displaying on the visual display module, responsive to a predetermined threshold of correlation between the data derived from input of the first visual representation and at least one of the plurality of data sets from step (11), a visual representation of at least a first article corresponding to the at least one of the plurality of data sets (see Armitage ¶¶0078,33,39,81).
Armitage does not teach wherein the input is through a touch sensitive nor wherein the products are wearable articles or accessories. However, Selinger teaches wherein input can come through a touch screen and wherein a product can include a wearable item or accessory (see Selinger ¶¶0026,20). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the user system in Armitage would still receive input and offer products except that now that input would be received through a touch interface and the products would comprise wearable items and accessories according to Selinger. This is a predictable result of the combination.

	Referring to Claim 2, the combination teaches a process according to claim 1, wherein the first visual representation is input by a user as a line drawing, the plurality of data sets are outline projections of the plurality of articles in the first predetermined viewing plane (see Armitage ¶0034).

	Referring to Claim 3, the combination teaches a process according to claim 2, wherein and the correlation between the data derived from input of the first visual representation and at least one of the plurality of data sets is determined based upon a first best fit criteria (see Armitage ¶¶0033-34).

	Referring to Claim 4, the combination teaches a process according to claim 1, wherein a second article corresponding to another of the least one of the plurality of data sets is displayed on the visual display module, and wherein the second article is displayed as a second best fit criteria with respect to the first best fit criteria (see Armitage ¶¶0033-34).

	Referring to Claim 5, the combination teaches a process according to claim 1, further including the step of 
entering via the touch sensitive input device a second visual representation indicative of at least a portion of a mental impression of the article, wherein the second visual representation is a two-dimensional representation in a second predetermined viewing plane (see Armitage ¶¶0034,76);
wherein in the processor module, data derived from input of the second visual representation and a plurality of data sets each of which corresponds to and is derived from each article of a plurality of articles and wherein data sets are each derived as a two-dimensional data in said second predetermined viewing plane are compared (see Armitage ¶¶0034-77 and Fig. 3-6,10);
wherein on a visual display module, responsive to a predetermined threshold of correlation between the data derived from input of the first visual representation and the data derived from input of the second visual representation and at least one of the plurality of data sets, the visual representation of the least a further article corresponding to the at least one of the plurality of data sets is displayed (see Armitage ¶0028 lines 18-21 and ¶¶0034,76,38,81).

	Referring to Claim 6, the combination teaches a process according to claim 5, wherein the step further entering via the touch sensitive input device a second visual representation indicative of at least a portion of a mental impression of the article is performed after step (111) of claim 1 (see Armitage ¶0028).

	Referring to Claim 7, the combination teaches a process according to claim 1, wherein upon display on the visual display module an article corresponding to the at least one of the plurality of data sets considered by a user to sufficiently represent the mental impression of an article, the user may select such an article via touch sensitive input device as a purchase item (see Armitage ¶0078).

	Referring to Claim 8, the combination teaches a process according to claim 1, wherein, wherein a weighting factor is applied to attributes of the article, such that the comparison between data derived from input of at least the first visual representation and the plurality of data sets when determining if the predetermined threshold has been met includes said weighting factor (see Selinger ¶¶0012,54).

	Referring to Claim 9, the combination teaches a process according to claim 1, wherein in the wearable article or accessory may be an article of jewellery, clothing, footwear, headgear or handbags (see Selinger ¶0020).

	Referring to Claim 10, this claim is substantially similar to claims 1-9 and therefore rejected under the same reasons and rationale.

	Referring to Claim 11, the combination teaches a computerized system according to claim 10, wherein the touch sensitive user input device is integrally provided with the visual display module (see Selinger ¶0026).

	Referring to Claim 12, the combination teaches a computerized system according to claim 10, wherein the processor module includes a data store, said data store including said plurality of data sets for the plurality of articles (see Armitage Fig. 1).

	Referring to Claim 13, the combination teaches a computerized system according to claim 10, wherein at least the touch sensitive user input and the visual display module are adapted for deployment in a point of sale environment (see Armitage ¶¶0026-27, a mobile telephone is adapted as such).

	Referring to Claim 14, the combination teaches a computerized system according to claim 10, wherein the processor module is located at a location remote to the touch sensitive user input device and the visual display module, and is in communication with the touch sensitive user input device and the visual display module by way of a telecommunications network (see Armitage ¶¶0026-27, the server is separate from client computer).

	Referring to Claim 15, the combination teaches a process according to claim 1, wherein the wearable article or accessory is an article of jewellery (see Selinger ¶0020).

	Referring to Claim 16, the combination teaches a process according to claim 1, wherein the wearable article or accessory selected from the group including clothing, footwear, headgear and handbags (see Selinger ¶0020).

	Referring to Claim 17, the combination teaches a system according to claim 10, wherein the wearable article or accessory is an article of jewellery (see Selinger ¶0020).

	Referring to Claim 18, the combination teaches a system according to claim 10, wherein the wearable article or accessory selected from the group including clothing, footwear, headgear and handbags (see Selinger ¶0020).

	Referring to Claims 19-20, these claims are substantially similar to claims 1-18 and therefore rejected under the same reasons and rationale.

	Referring to Claim 21, the combination teaches a process according to claim 19, wherein the wearable article or accessory is an article of jewellery (see Selinger ¶0020).

	Referring to Claim 22, the combination teaches a process according to claim 19, wherein the wearable article or accessory selected from the group including clothing, footwear, headgear and handbags (see Selinger ¶0020).

	Referring to Claim 23, the combination teaches a system according to claim 20, wherein the wearable article or accessory is an article of jewellery (see Selinger ¶0020).

	Referring to Claim 24, the combination teaches a system according to claim 20, wherein the wearable article or accessory selected from the group including clothing, footwear, headgear and handbags (see Selinger ¶0020).

Remarks
Prior art relevant to the application but not relied upon includes:
Schrenk (US 7,315,833) - teaches a visual search engine
Jain (US 5,893,095) - teaches a similarity engine for content based retrieval of images
Yamamoto (US 2002/0156775) - teaches an image database for searching through a GUID
Spaulding, Elizabeth, and Christopher Perry. "Making it personal: Rules for success in product customization." Bain & Company Publication (2013) - teaches rules for product customization

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625